DETAILED ACTION
This action is in response to claims filed 28 October 2019 for application 16/665882 filed 28 October 2019. Currently claims 1-15 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-10, and 12-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Socher et al. (Reasoning With Neural Tensor Networks for Knowledge Base Completion).

Regarding claims 1, 8 and 15, A method for generating a neural network, comprising: 
acquiring a target neural network, the target neural network corresponding to a preset association relationship and being configured to use two inputted entity vectors corresponding to two entities in a target knowledge graph as an input (“Overview of our model which learns vector representations for entries in a knowledge base in order to predict new relationship triples. If combined with word representations, the relationships can be predicted with higher accuracy and for entities that were not in the original knowledge base.” P2 Figure 1); 
determining whether an association relationship between the two entities corresponding to the two inputted entity vectors is the preset association relationship, the target neural network comprising a relational tensor predetermined for the preset association relationship (“Training word vectors has the additional advantage that we can benefit from pre-trained unsupervised word vectors, which in general capture some distributional syntactic and semantic information.” P5 §3.4 ¶5, “In order to create a testing set for classification, we randomly switch entities from correct testing triplets resulting in a total of 2X#Test triplets with equal number of positive and negative examples. In particular, we constrain the entities from the possible answer set for Freebase by only allowing entities in a position if they appeared in that position in the dataset. For example, given a correct triplet (Pablo Picaso, nationality, Spain), a potential negative example is (Pablo Picaso, nationality, United States). We use the same way to generate the development set. This forces the model to focus on harder cases and makes the evaluation harder since it does not include obvious non-relations such as (Pablo Picaso, nationality, Van Gogh). The final accuracy is based on how many triplets are classified correctly.” P6 §4.2 ¶3); 
converting the relational tensor in the target neural network into a product of a target number of relationship matrices (
    PNG
    media_image1.png
    221
    632
    media_image1.png
    Greyscale
p3 §3.1 ¶2); 
generating a candidate neural network comprising the target number of relationship matrices  (
    PNG
    media_image1.png
    221
    632
    media_image1.png
    Greyscale
p3 §3.1 ¶2); and 
generating a resulting neural network using the candidate neural network  (
    PNG
    media_image1.png
    221
    632
    media_image1.png
    Greyscale
p3 §3.1 ¶2, note: the fully trained neural network is a resulting neural network).

Regarding claims 2 and 9,
The method according to claim 1, wherein the generating of the resulting neural network using the candidate neural network comprises: 
acquiring a training sample set for the preset association relationship (“Training word vectors has the additional advantage that we can benefit from pre-trained unsupervised word vectors, which in general capture some distributional syntactic and semantic information.” P5 §3.4 ¶5, “In order to create a testing set for classification, we randomly switch entities from correct testing triplets resulting in a total of 2X#Test triplets with equal number of positive and negative examples. In particular, we constrain the entities from the possible answer set for Freebase by only allowing entities in a position if they appeared in that position in the dataset. For example, given a correct triplet (Pablo Picaso, nationality, Spain), a potential negative example is (Pablo Picaso, nationality, United States). We use the same way to generate the development set. This forces the model to focus on harder cases and makes the evaluation harder since it does not include obvious non-relations such as (Pablo Picaso, nationality, Van Gogh). The final accuracy is based on how many triplets are classified correctly.” P6 §4.2 ¶3), wherein: 
the training sample set comprises a positive training sample and a negative training sample (“In order to create a testing set for classification, we randomly switch entities from correct testing triplets resulting in a total of 2X#Test triplets with equal number of positive and negative examples.” P6 §4.2 ¶3),
a training sample comprises two sample entity vectors (P5 §3.4 ¶5, P6 §4.2 ¶3), 
a sample entity vector is used for characterizing a sample entity (P5 §3.4 ¶5, P6 §4.2 ¶3), 
an association relationship between two entities corresponding to the positive training sample is the preset association relationship (P5 §3.4 ¶5, P6 §4.2 ¶3), and 
an association relationship between two entities corresponding to the negative training sample is not the preset association relationship (P5 §3.4 ¶5, P6 §4.2 ¶3); and 
selecting a training sample from the training sample set (P5 §3.4 ¶5, P6 §4.2 ¶3); and 
executing following training: 
training the candidate neural network using the selected training sample (
    PNG
    media_image2.png
    107
    632
    media_image2.png
    Greyscale
p7 ¶3); 
determining whether the training the candidate neural network is completed (
    PNG
    media_image2.png
    107
    632
    media_image2.png
    Greyscale
p7 ¶3, “We first compare the accuracy among different models. In order to get the highest accuracy for all the models, we cross-validate using the development set to find the best hyperparameters: (i) vector initialization (see next section); (ii) regularization parameter λ = 0:0001; (iii) the dimensionality of the hidden vector (for the single layer and NTN models d = 100) and (iv) number of training iterations T = 500. Finally, the number of slices was set to 4 in our NTN model.” P6 §Model Comparison); and 
determining, in response to determining the training the candidate neural network being completed, the trained candidate neural network as the resulting neural network (
    PNG
    media_image2.png
    107
    632
    media_image2.png
    Greyscale
p7 ¶3, see also p3 §3.1 ¶2).

Regarding claims 3 and 10, The method according to claim 2, wherein the generating the resulting neural network using the candidate neural network further comprises: reselecting, in response to determining the training the candidate neural network being uncompleted, another training sample from unselected training samples comprised in the training sample set, adjusting a parameter of the candidate neural network, and continuing to execute the training using a most recently selected training sample and a most recently adjusted candidate neural network (“We first compare the accuracy among different models. In order to get the highest accuracy for all the models, we cross-validate using the development set to find the best hyperparameters: (i) vector initialization (see next section); (ii) regularization parameter λ = 0:0001; (iii) the dimensionality of the hidden vector (for the single layer and NTN models d = 100) and (iv) number of training iterations T = 500. Finally, the number of slices was set to 4 in our NTN model.” P6 §Model Comparison, note: training iterations determines if the neural network training is completed or not, training would be performed as shown in p7 ¶3).

Regarding claims 5 and 12, The method according to claim 1, wherein the method further comprises: storing the resulting neural network (“We train on relationships in WordNet and Freebase and evaluate on a heldout set of unseen relational triplets. Our model outperforms previously introduced related models such as those of [8, 9, 10]. Our new model, illustrated in Fig. 1, outperforms previous knowledge base models by a large margin. We will make the code and dataset available at www.socher.org.” p2 §3).

Regarding claims 6 and 13, A method for updating a knowledge graph, comprising: 
acquiring two to-be-associated entity vectors and a pre-generated resulting neural network, the two to-be-associated entity vectors being used for characterizing two to-be-associated entities in the target knowledge graph, the pre-generated resulting neural network being generated using the method according to claim 1 (Fig 1 “Overview of our model which learns vector representations for entries in a knowledge base in order to predict new relationship triples. If combined with word representations, the relationships can be predicted with higher accuracy and for entities that were not in the original knowledge base.” P2, see also rejection for claims 1 and 8); 
inputting the two to-be-associated entity vectors into the pre-generated resulting neural network, to generate an association result for characterizing whether an association relationship between the two to-be-associated entities is the preset association relationship corresponding to the pre-generated resulting neural network  (Fig 1 “Overview of our model which learns vector representations for entries in a knowledge base in order to predict new relationship triples. If combined with word representations, the relationships can be predicted with higher accuracy and for entities that were not in the original knowledge base.”, “Training word vectors has the additional advantage that we can benefit from pre-trained unsupervised word vectors, which in general capture some distributional syntactic and semantic information.” P5 §3.4 ¶5, “In order to create a testing set for classification, we randomly switch entities from correct testing triplets resulting in a total of 2X#Test triplets with equal number of positive and negative examples. In particular, we constrain the entities from the possible answer set for Freebase by only allowing entities in a position if they appeared in that position in the dataset. For example, given a correct triplet (Pablo Picaso, nationality, Spain), a potential negative example is (Pablo Picaso, nationality, United States). We use the same way to generate the development set. This forces the model to focus on harder cases and makes the evaluation harder since it does not include obvious non-relations such as (Pablo Picaso, nationality, Van Gogh). The final accuracy is based on how many triplets are classified correctly.” P6 §4.2 ¶3); and 
updating the target knowledge graph, in response to determining the association result indicating the association relationship between the two to-be-associated entities being the preset association relationship corresponding to the pre-generated resulting neural network (Fig 5), 
using association information preset for the preset association relationship and to be added to the knowledge graph (Fig 5).

Regarding claims 7 and 14, The method according to claim 6, wherein the method further comprises: displaying the updated target knowledge graph (Fig 5 “A reasoning example in Free-Base. Black lines denote relationships given in training, red lines denote relationships the model inferred. The dashed line denotes word vector sharing.”).

Allowable Subject Matter
Claims 4 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Huang et al. (Knowledge Reasoning Based on Neural Tensor Network) discloses exemplary neural tensor networks. Xia et al. (Modeling Document Novelty with Neural Tensor Network for Search Result Diversification) discloses using neural tensor networks for novelty detection. Sun et al. (Modeling Mention, Context and Entity with Neural Networks for Entity Disambiguation) discloses using neural tensor networks for entity disambiguation. Park et al. (US 2019/0087724) discloses creating and operating a knowledge base using neural tensor networks.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NILSSON whose telephone number is (571)272-5246. The examiner can normally be reached M-F: 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571)-272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC NILSSON/Primary Examiner, Art Unit 2122